366 F.2d 187
LUMBERMENS MUTUAL CASUALTY COMPANY et al., Appellants,v.BABCOCK & WILCOX COMPANY et al., Appellees.
No. 20789.
United States Court of Appeals Ninth Circuit.
September 12, 1966.

Appeal from the United States District Court for the District of Montana; William D. Murray, District Judge.
J. C. Garlington, Garlington, Lohn & Robinson, Missoula, Mont., for appellants.
Karl Karlberg, Boone & Karlberg, Missoula, Mont., for appellee Babcock & Wilcox Co.
Edward Alexander, Hall, Alexander & Kuenning, Great Falls, Mont., for appellee Clarage Fan Co.
Before JERTBERG, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The sole question presented by this appeal is whether the trial court's findings of fact are clearly erroneous within the meaning of Rule 52(a) F.R.Civ.P., as construed and applied by us in Lundgren v. Freeman, 9 Cir., 1962, 307 F.2d 104, 113-115. We have carefully examined the transcript of the testimony, the depositions that were received in evidence, and the written exhibits, and we conclude that the court's findings are not clearly erroneous.


2
Affirmed.